DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 3-5 in the amendments filed 5/18/2022.

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through, except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” (see MPEP 714)
Non-elected claim 14 should be noted as “Withdrawn”.  See MPEP 714(c)(4)(i).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments, see the claim amendments filed 5/18/2022, with respect to the rejection of claim 5 under 35 U.S.C. 112(b) as set forth in paragraph 8 of the action mailed 3/17/2022, have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. NOTE: See below for the maintenance of the rejection of claims 2 and 13 under this statute. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, it is unclear from the claim limitations what the Applicant is claiming as the invention as it is unclear if the grammage limitation applies to the adhesive and/or substrate, or the tape as a whole.

Regarding claim 13, it is unclear from the claim limitations what the Applicant is claiming as the invention as it is unclear if the “and mixtures thereof” applies to all the listed compounds, or just to cotton or viscose.

Claims 2 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 2, the limitation that the odor-control agent is present in the recited amount of no more than 20% by weight not further limit the % by weight recited in independent claim 1.

Regarding claim 6, at least the limitation of “microencapsulated” does not further limit the powder form recited in independent claim 1.

Claim Rejections - 35 USC § 103
Claims 1-2, 6-8, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove et al. (US 2013/0210305 A1) in view of Senkus et al. (US 6391429 B1) and in further view of Okuyama (US 2014/0165844 A1).

Regarding claims 1-2, 6-8, 10-13 and 15, Cosgrove teaches an unbalanced woven adhesive tape (10) comprising an unbalanced woven fabric (100) (substrate strip, textile fabric of current claim 12) and an adhesive (200) on the warp dominant face (100b) of fabric (100) (coating of adhesive) for use as a wire harness tape for an automobile (para 0002, 0007; figure 1), which said fabric (100) contains warp and filling yarns made of, inter alia, polyamide (current claim 13) (para 0018) and which said adhesive (200) is, inter alia, polyisoprene (polyolefin of current claim 15) (para 0024).  Cosgrove also teaches that the warp and weft yarns and/or the adhesive comprise odor control agents (current claims 6-8) (para 0031).

Cosgrove is silent to the odor control agents in powder form in a grammage of at least from 0.1 to 10% by weight based on a total mass of the disclosed unbalanced woven adhesive tape (current claims 1-2), and to the agents comprising the materials recited in current claims 10-11.

However, Senkus teaches that powdered activated carbon is known for use in pads, etc. as a protection against odorous compounds (column 1, lines 24-36) as well as powdered zeolites (column 6, lines 49-54).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the unbalanced woven fabric (100) and/or adhesive (200) with the presently claimed material(s) in a powdered form towards an unbalanced woven adhesive tape (10) having odor controlling properties, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

In addition, Okuyama teaches an odor absorbing layer comprising an odor absorbing agent (abstract) such as, inter alia, zeolite, silica, active carbon, titanium dioxide and iron oxide, and that the agent(s) is present in amounts known in the art to achieve the desired effect (para 0034).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the unbalanced woven fabric (100) and/or adhesive (200) with the presently claimed material(s) in a powdered form, and in amounts identical to that presently claimed, towards an unbalanced woven adhesive tape (10) having the degree of odor controlling properties required of the prior art’s intended application as in the present invention.

Response to Arguments
Applicant's arguments, see the claim amendments filed 5/18/2022, with respect to the rejection of claims 2 and 13 under 35 U.S.C. 112(b) as set forth in paragraph 8 of the action mailed 3/17/2022, have been fully considered but they are not persuasive.
The Examiner respectfully submits that the noted claims has not been amended to overcome the rejection, nor have the remarks addressed said rejection.  Thus, the rejection is maintained and repeated above.

Applicant's arguments, see the claim amendments filed 5/18/2022, with respect to the rejection of claim 6 under 35 U.S.C. 112(d) as set forth in paragraph 10 of the action mailed 3/17/2022, have been fully considered but they are not persuasive.
The Examiner respectfully submits that the noted claim has not been amended to overcome the rejection, nor have the remarks addressed said rejection.  Thus, the rejection is maintained and repeated above.

Applicant's arguments, see the claim amendments and pages 5-6 of the remarks filed 5/18/2022, with respect to the rejections of claims 1, 6-8, 10-13 and 15 over Cosgrove et al. in view of Senkus et al. under 35 U.S.C. 103 and claims 2-5 over Cosgrove et al. in view of Senkus et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 11-12 of the action mailed 3/17/2022, have been fully considered but they are not persuasive.

The Examiner respectfully directs the Applicant’s attention to paragraph 0005 of Okuyama, wherein it is disclosed that the scuff resistant layer is disposed on an opposing surface of a base layer from the adhesive layer, and that the weight ratios of the odor absorbing agent, silicone-acrylic particles and the binder are controlled to achieve a desirable odor absorbing performance and scuff resistance.  It is noted that the weight ratios disclosed are provided for the scuff resistance layer, and not the decorative sheet, comprising all of the scuff resistant layer, base layer and the adhesive layer. 
It is further noted that the presently claimed grammage is based on the total weight of BOTH layers (i.e. the total mass of the adhesive tape), and not required to be just based on the total weight of either the presently recited adhesive coating or the substrate strip.  Thus, given that the weight ratios disclosed are only based on the layer in which the odor absorbing agent is contained, as well as the binder and the silicone-acrylate particles, a comparison of the proportions presently claimed and those in Okuyama are not comparable as they are based on different bases.
Further, as cited above in the prior art rejection portion of the current action, Okuyama instructs one skilled in the art that odor absorbing agents are provided in amounts as known in the art based on the desired deodorizing effect.  Indeed, the Applicant is respectfully reminded that:
MPEP 2123(I) instructs that “The use of patents as references is not limited to what the 
patentees describe as their own inventions or to the problems with which they are 
concerned. They are part of the literature of the art, relevant for all they contain.” In re 
Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re 
Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))...A reference may be 
relied upon for all that it would have reasonably suggested to one having ordinary skill 
the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 
F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  

Thus, one skilled in the art would have been well apprised to include the odor control agents in the warp and weft yarns and/or the adhesive of Cosgrove based on the deodorizing effect required/desired of the prior art’s intended application as in the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/10/2022.  prob